Name: Commission Implementing Regulation (EU) NoÃ 967/2013 of 9Ã October 2013 fixing the allocation coefficient to be applied to import licence applications lodged from 27Ã September 2013 to 4Ã October 2013 under the tariff quota for maize opened by Regulation (EC) NoÃ 969/2006
 Type: Implementing Regulation
 Subject Matter: plant product;  tariff policy;  trade;  agricultural policy
 Date Published: nan

 10.10.2013 EN Official Journal of the European Union L 268/11 COMMISSION IMPLEMENTING REGULATION (EU) No 967/2013 of 9 October 2013 fixing the allocation coefficient to be applied to import licence applications lodged from 27 September 2013 to 4 October 2013 under the tariff quota for maize opened by Regulation (EC) No 969/2006 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), Having regard to Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (2), and in particular Article 7(2) thereof, Whereas: (1) Commission Regulation (EC) No 969/2006 (3) opened an annual import tariff quota of 277 988 tonnes of maize (order number 09.4131). (2) Article 2(1) of Regulation (EC) No 969/2006 fixes a quantity of 138 994 tonnes for subperiod 2 from 1 July to 31 December 2013. (3) Based on the notification made under Article 4(3) of Regulation (EC) No 969/2006, the applications lodged from 13.00 on 27 September 2013 to 13.00 (Brussels time) on 4 October 2013 in accordance with Article 4(1) of that Regulation, relate to quantities in excess of those available. The extent to which import licences may be issued should therefore be determined and the allocation coefficient to be applied to the quantities applied for should be fixed. (4) Import licences should no longer be issued under Regulation (EC) No 969/2006 for the current quota period. (5) In order to ensure sound management of the procedure of issuing import licences, this Regulation should enter into force immediately after its publication, HAS ADOPTED THIS REGULATION: Article 1 1. Each import licence application for maize under the quota referred to in Article 2(1) of Regulation (EC) No 969/2006, lodged from 27 September 2013 from 13.00 to 13.00 (Brussels time) 4 October 2013, shall give rise to the issue of a licence for the quantities applied for, multiplied by an allocation coefficient of 42,680622 %. 2. The issue of licences for the quantities applied for from 13.00 (Brussels time) on 4 October 2013 is hereby suspended for the current quota period. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 October 2013. For the Commission, On behalf of the President, Jerzy PLEWA Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 238, 1.9.2006, p. 13. (3) OJ L 176, 30.6.2006, p. 44.